FRANK D. UPCHURCH, Jr., Judge.
The state appeals from an order granting the motion of Dennis Ross for dismissal and discharge on speedy trial and due process grounds.
We have reviewed the record below and conclude that either Ross’ motion for continuance was granted or he failed to attend a proceeding at which his presence was required. In either event, he was not entitled to discharge under Florida Rule of Criminal Procedure 3.191.
We also find that the record fails to support the trial court’s conclusion that Ross’ constitutional speedy trial and due process rights were violated. Accordingly, we reverse the order and remand the case for further proceedings.
REVERSED and REMANDED.
DAUKSCH and COBB, JJ., concur.